Exhibit 10.1

 

Execution Copy

 

THIRD AMENDMENT TO LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) made and entered
into this 1st day of June, 2018, by and between UP 45/75 SIDNEY STREET, LLC, a
Delaware limited liability company (“Landlord”); and VOYAGER THERAPEUTICS, INC.,
a Delaware corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into a Lease dated April 1, 2014, as
previously amended by a First Amendment to Lease Agreement dated December 23,
2015, and a Second Amendment to Lease Agreement (the “Second Amendment”) dated
February 5, 2018 (collectively, the “Lease”) for space located on the fourth
(4th) floor of the Building (the “Original Premises”) consisting of 29,562
rentable square feet of Premises (as defined in the Lease) located at 75 Sidney
Street, Cambridge, Massachusetts; and

 

WHEREAS, the parties desire to expand the Premises to include 17,931 rentable
square feet of additional floor area located on the fifth (5th) floor of the
Building (the “Fifth Floor Expansion Area”) as more particularly shown on the
attached Exhibit A-2, which will be incorporated into the Lease; the Original
Premises and the Fifth Floor Expansion Area will be hereafter collectively
referred to as the “Premises”, which shall contain a total area of 47,493
rentable square feet;

 

WHEREAS, the initial Term of the Lease expires by its terms on December 31,
2024, and the parties desire to extend the initial Term; and

 

WHEREAS, Landlord and Tenant desire and agree to amend and to otherwise modify
the Lease as set forth below.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and legal sufficiency of which are hereby mutually acknowledged, Landlord and
Tenant hereby agree that the Lease shall be modified and amended as follows:

 

1.             Defined Terms.  Capitalized terms used in this Third Amendment
which are not defined herein shall have the meanings ascribed thereto in the
Lease.  The meanings of capitalized terms defined herein which are also defined
in the Lease shall supersede the meanings given thereto in the Lease.

 

2.             Expansion of the Premises.  The parties acknowledge and agree
that the Premises shall be enlarged by the addition of the Fifth Floor Expansion
Area upon delivery thereof by Landlord to Tenant, broom-clean with base building
systems in good working order, with appropriate decommissioning thereof by the
current occupant thereof, and free of claims of other occupants, but

 

--------------------------------------------------------------------------------


 

otherwise in its current condition, “As Is” and “Where Is,” with no
representations or warranty by the Landlord as to the condition thereof or
suitability thereof for Tenant’s intended use.  The Fifth Floor Expansion
Commencement Date shall be November 16, 2018 (the “Target Date”).  If Landlord
does not deliver the Fifth Floor Expansion Area on the Target Date in the
condition required herein, then the Fifth Floor Expansion Commencement Date and
the payment of Annual Fixed Rent attributed to the Fifth Floor Expansion Area
shall be delayed until Landlord delivers the Fifth Floor Expansion Area in the
condition required herein.

 

Tenant covenants that it shall perform Tenant’s Work in the Fifth Floor
Expansion Area (as more fully set forth in Paragraph 4 of this Third Amendment)
and shall commence payment of Annual Fixed Rent and Additional Rent thereon as
provided in Paragraphs 6 and 7 of this Third Amendment.  From and after the
Fifth Floor Expansion Commencement Date, the Premises shall contain 47,493
rentable square feet for all purposes including the calculation of Tenant’s
share of Operating Expenses and Real Estate Taxes, and any reference in the
Lease to Premises shall thereupon and thereafter include and refer to the Fifth
Floor Expansion Area, PROVIDED, HOWEVER, that Annual Fixed Rent on the Fifth
Floor Expansion Area shall be as set forth in Paragraph 6 of this Third
Amendment.  Landlord agrees to provide an allowance to Tenant for the
performance of Tenant’s Work as more fully set forth in Paragraph 5 hereof.

 

3.             Extended Term.  Notwithstanding anything to the contrary in the
Lease, the initial Term of the Lease shall be and is hereby extended for the
period from January 1, 2025 through November 30, 2026 (the “Extended Term”). 
For the avoidance of doubt, Tenant’s rights under Section 2.6 of the Lease shall
remain unaffected.

 

4.             Tenant’s Work.  Tenant shall prepare, at its sole cost and
expense, and in full compliance with the provisions of Article IV and Exhibit F
of the Lease to the extent not clearly inapplicable, complete plans and
specifications (“Tenant’s Plans”) for Tenant’s proposed improvements in the
Fifth Floor Expansion Area (herein, “Tenant’s Work”) and shall submit Tenant’s
Plans to Landlord or Landlord’s designated representative for approval promptly
following the date on which this Third Amendment has been fully executed, which
approval shall not be unreasonably withheld, conditioned or delayed, and shall
thereupon perform the construction of Tenant’s Work in accordance with such
provisions, at Tenant’s sole cost and expense (subject to Landlord’s payment of
the Leasehold Improvements Allowance).

 

5.             Leasehold Improvements Allowance.  The Leasehold Improvements
Allowance set forth in Exhibit A and Exhibit E of the Lease, and any other
reference thereto in the Lease is hereby supplemented by the addition of the
amount of Fifteen and 00/100 Dollars ($15.00) per rentable square foot of the
Fifth Floor Expansion Area (the “Supplemental Leasehold Improvements
Allowance”).  The Supplemental Leasehold Improvements Allowance shall be due and
payable to Tenant in periodic disbursements pursuant to Tenant’s requisitions,
but not more than once monthly, and upon receipt by Landlord of appropriate
documentation evidencing the completion of work associated with each such
requisition, and otherwise in accordance with the provisions of Exhibit E.  The
Supplemental Leasehold Improvements Allowance will be applied by Tenant toward
costs of design, preparation, renovation and construction of Tenant’s Work
within the Fifth Floor Expansion Area, and may also be applied toward
non-building related costs including, but not limited to,

 

2

--------------------------------------------------------------------------------


 

permitting, space plans, moving, architectural and engineering fees, project
management, wiring and cabling, special electrical power distribution, telephone
and security systems, and the purchase of furniture, fixtures and equipment used
in connection with Tenant’s occupancy.

 

6.             Annual Fixed Rent and Additional Rent.  Tenant shall pay Annual
Fixed Rent and all items of Additional Rent on the Fifth Floor Expansion Area
commencing on the date which is thirty (30) days following the Fifth Floor
Expansion Commencement Date.  Beginning on such date, and through the first
anniversary of the Fifth Floor Expansion Commencement Date, Annual Fixed Rent
for the Fifth Floor Expansion Area shall be $83.00 per rentable square foot and
thereafter, such rate shall be increased on each anniversary of the Fifth Floor
Expansion Commencement Date by three percent (3%).  Annual Fixed Rent for the
balance of the Premises during the Extended Term shall be at the same rate per
square foot as the Annual Fixed Rent for the Fifth Floor Expansion Area as
theretofore escalated.

 

7.             Parking Privileges.  The provision of Exhibit A entitled “Parking
Privileges” is hereby modified and amended to add the following sentence to the
end thereof: “Following the Fifth Floor Expansion Commencement Date, Tenant
shall be provided with and shall be obligated to pay for an additional
twenty-seven (27) parking passes, which payment shall commence on the date which
is thirty (30) days following the Fifth Floor Expansion Commencement Date and
shall constitute an item of Additional Rent hereunder.”

 

8.             Counterparts.  This Third Amendment may be executed in any number
of multiple counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

9.             Ratification of Lease.  Except as expressly supplemented, amended
or modified by this Third Amendment, the Lease (including the term extension
option contained in Section 2.6 thereof, which shall apply to the Premises as
expanded pursuant to this Third Amendment) is hereby ratified and confirmed in
all respects, and shall continue in full force and effect.  In the event of any
inconsistency between the terms of this Amendment and the Lease, the terms of
this Third Amendment shall control.

 

10.          Successors and Assigns.  This Third Amendment shall be binding upon
and inure to the benefit of the parties hereto, their respective successors and
assigns.

 

11.          Mortgagee and Ground Lessor Consent.  Landlord represents to Tenant
that Landlord has obtained the consent (if required) of any current Mortgagee
and/or Ground Lessor.

 

12.          Brokers.  Each of Landlord and Tenant represents to the other that
it has dealt with no broker or other party that would be entitled to a
commission other than Jones Lang LaSalle New England, LLC, and Cushman &
Wakefield, both of which shall be paid by Landlord pursuant to a separate
agreement.

 

[Signature page to follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment the
day and year first written above:

 

 

LANDLORD:

 

UP 45/75 SIDNEY STREET, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael Farley

 

 

Michael Farley, Vice President

 

 

 

 

 

TENANT:

 

 

 

VOYAGER THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

Steven M. Paul, its President & CEO

 

 

 

 

 

 

 

And:

/s/ Jane Henderson

 

 

Jane Henderson, its CFO & SVP, Corporate Development

 

4

--------------------------------------------------------------------------------


 

Exhibit A-2

Floor Plan of Fifth Floor Expansion Area

 

[g147881kgi001.jpg]

 

--------------------------------------------------------------------------------